NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12217

   CURTIS HOWELL   vs.   BROCKTON DIVISION OF THE DISTRICT COURT
                             DEPARTMENT.


   Supreme Judicial Court, Superintendence of inferior courts.


                            May 3, 2017.


     Curtis Howell appeals from a judgment of the county court
in which the single justice declined to grant his petition for
relief under G. L. c. 211, § 3. His petition and other papers,
which are disorganized and difficult to decipher, apparently
relate to proceedings to evaluate his competency to stand trial
on criminal charges in the District Court. We affirm.

     The case is before us on Howell's memorandum and appendix
pursuant to S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001),
which requires a party challenging an interlocutory ruling of
the trial court to "set forth the reasons why review of the
trial court decision cannot adequately be obtained on appeal
from any final adverse judgment in the trial court or by other
available means." Howell has not carried his burden under the
rule. In his memorandum, rather than demonstrating that the
District Court judge has made a ruling that cannot be remedied
in the ordinary appellate process or by other means, he presses
an unsubstantiated claim that he has been subjected to unlawful
surveillance since childhood by means of an implanted device.
In particular, he does not offer any reason why G. L. c. 123,
§ 17, which permits any person found incompetent to stand trial
to petition the court at any time for a competency hearing, does
not afford adequate review of a determination of incompetency.
Moreover, we have thoroughly reviewed the papers submitted to
                                                                  2


the single justice and find no basis to disturb her
determination that Howell is not entitled to relief. 1

                                   Judgment affirmed.


     The case was submitted on the papers filed, accompanied by
a memorandum of law.

     Curtis Howell, pro se.




     1
       There is some suggestion that Howell may have been
represented by counsel in the District Court. He proceeded pro
se in the county court. "Absent extraordinary circumstances, a
party represented by counsel in pending criminal proceedings is
not entitled to challenge interlocutory rulings pro se."
Azubuko v. Commonwealth, 464 Mass. 1014, 1014 (2013), citing
Commonwealth v Molino, 411 Mass. 149, 152 (1991).